Dear Mr. Braud:
You have requested an opinion of the Attorney General, on behalf of the Plaquemines Parish Government ("Parish") relative to the authority, vel non, for the Parish to provide for the installation of individual sewerage collection systems for private residences located on property which fronts a private road.  You specifically ask under what circumstances can the Parish install these private systems.
As you correctly note, Article VII, Section 14(A) of the Louisiana Constitution generally prohibits the loan, grant and/or donation of public funds and/or property to public and private entities and individuals.  An exception to this general prohibition is found at Section 14(B) which provides, in pertinent part, the following:
     "(B) Authorized uses.    Nothing in this Section shall prevent (1) the use of public funds for programs of social welfare for the aid and support of the needy;"
Based on the above language, it is the opinion of this office that the Parish is authorized to install individual sewerage treatment systems for the benefit of private individuals in accordance with a systematic program of financial support for the needy.  Such a program could incorporate the use of parish-owned equipment, materials and personnel necessary for the installation discussed hereinabove.  However, the Parish should establish objective eligibility requirements to ensure that this program truly serves only the needy.  In other words, the Parish may install the systems only if the individuals in question qualify as needy under the objective program established by the Parish. In accord are Attorney General Opinion Nos. 94-388, 94-157, 92-780, 80-115, 76-57, 75-68 and 74-1252.
Prior to commencement of any work on such projects, the Parish should obtain the necessary servitude or easement from the property owner.
Trusting this adequately responds to your inquiry, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                              By: ________________________________  ROBERT E. HARROUN, III
Assistant Attorney General
RPI/RobIII/cla
cc: Dr. Daniel G. Kyle, Legislative Auditor
Date Received:
Date Released:
Robert E. Harroun, III Assistant Attorney General